COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ANTONIO BARBA DUENAS,                        §               No. 08-18-00022-CR

                        Appellant,             §                 Appeal from the

  v.                                           §                41st District Court

  THE STATE OF TEXAS,                          §             of El Paso County, Texas

                        State.                 §               (TC# 20100D02223)

                                               §
                                          ORDER

       The Court received and filed the supplemental reporter’s record as requested in its order

issued December 13, 2018. The appeal is therefore reinstated, and the Appellant’s brief is now

due January 16, 2019.

       IT IS SO ORDERED this 17th day of December, 2018.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.